Citation Nr: 1723324	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for ganglion cyst of the right foot.

2.  Entitlement to an increased rating in excess of 20 percent for peroneal nerve entrapment of the right foot.

3.  Entitlement to service connection for left foot disorder..

4.  Entitlement to service connection for back disorder., including as secondary to service-connected disability

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depressive disorder.

7.  Entitlement to service connection for high blood pressure.

8.  Entitlement to service connection for menstrual condition. 

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for sciatic nerve condition and L4-L5 lumbar nerve pain secondary to back disorder.




11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990, and from November 1994 to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2004 rating decision, in which the RO granted service connection and assigned an initial  10 percent rating for the Veteran's residuals of a ganglion cyst of the right foot, effective March .  The Veteran disagreed with the 10 percent rating assigned for this disability, and ultimately perfected an appeal with respect to this matter to the Board.  Following a remand of this claim by the Board in November 2007, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for of a ganglion cyst of the right foot in a November 2011 decision. At that time, the Board characterized the appeal as also encompassing a claim for a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the TDIU claim for additional development.  In January 2014, the Board again remanded the claim for a TDIU.

In the May 2015 rating decision, the RO  denied the Veteran's January 2015 claim for increased rating for ganglion cyst of the right foot; the RO also denied the Veteran's additional claims for service connection for left foot condition, right foot condition, back condition, depression secondary to physical pain, high blood pressure, menstrual condition, sleep apnea, sciatic nerve condition and L4-L5 lumbar nerve pain, and PTSD.

Regarding the Veteran's acquired psychiatric disorder claims, the Board notes that the Veteran has been diagnosed as having major depressive disorder and PTSD.  As will be discussed below, the issue of service connection for major depressive disorder can be finally adjudicated; however, the issue of service connection for PTSD requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion),

Additionally, with regard to the acquired psychiatric disorder claims, the Board notes that in an October 2005 rating decision, the AOJ initially denied service connection for PTSD.  New and material is not required to reopen a claim when, after a final decision, VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c).  In this case, service department records, specifically service treatment records, were obtained and associated with the claims file in April 2009.  The records were not associated with the claims file at the time of the prior denial, and are relevant to the claim as they relate to the Veteran's claimed in-service injury.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, new and material evidence is not required and the claims for acquired psychiatric disorders must be reconsidered on a  de novo basis.  See 38 C.F.R. § 3.156(c).

In a November 2016 rating decision, the RO granted service connection for right peroneal nerve entrapment (claimed as right foot condition), and assigned a 20 percent rating effective February 7, 2011.  In January 2017, the Veteran submitted a notice of disagreement, noting that she disagreed with the rating assigned and the effective date of the rating, and elected the Decision Review Officer (DRO) process.  Later in January 2017, the RO issued a Veteran a DRO letter explaining that the local VA office will try to resolve the Veteran's disagreement through the Post-Decision Review Process. Consequently, the Board finds that this issue is still being developed, and the Board will defer jurisdiction for this issue at this time.

In May 2017, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by Attorney Ross Q. Panko.  However, in July 2015, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Attorney J. Michael Woods (thereby revoking theprior  power of attorney in favor of Attorney Panko, see 38 C.F.R. § 14.631(f)(1) (2016)).  The Board recognizes the change in representation.

Although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2016).  

As a final preliminary matter, the Board notes that the issue of entitlement to an effective date earlier than March 30, 2004 for the assignment of a 10 percent rating for ganglion cyst of the right foot has been raised by the record in an April 2016 statement from the Veteran. The Board notes that service connection for ganglion cyst of the right foot, effective February 9, 2001, was granted in a November 2001 RO decision, and a noncompensable rating was assigned. This November 2001 RO decision was not appealed. Although cognizant of the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), regarding freestanding claims for earlier effective dates, the Board does not have jurisdiction to address this claim. To obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). The U. S. Court of Appeals for Veterans Claims (Court) noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300. Therefore, despite the holding in Rudd, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the Veteran and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§  3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The Board's decision granting service connection for major depressive disorder, back disorder, and sciatic nerve condition and L4-L5 lumbar nerve pain is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

FINDINGS OF FACT

1. All notification and development action needed to render a fair decision on the claim on appeal has been accomplished. 

 2. The record contains persuasive medical evidence that the Veteran has a depressive disorder that is related to his stressful experiences in service.

3.  The record contains persuasive medical evidence that the Veteran's degenerative joint disease of the lumbar spine is proximately due to or the result of her service-connected ganglion cyst of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as secondary to service-connected ganglion cyst of the right foot, are met. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in connection with the current claims, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of these matters, given the fully favorable nature of the Board's decision.

II.  Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d). 

Under 38 C.F.R. § 3.310 (a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310  was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Major Depressive Disorder

The Veteran asserts that she suffered depression as a result of sexual abuse from a senior officer during service, in February 1996.  See, e.g., statements in support of claim dated September 2005 and December 2005. She has also asserted that her depression is related to physical pain.  See, e.g., January 2015 claim (VA Form 21-528EZ).  Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.

Turning first to the question of current disability, the evidence of record establishes that the Veteran has been diagnosed with major depressive disorder, as reflected, for example, in a January 2017 disability benefits questionnaire, as well as VA mental health treatment records dated November 2005, February 2006, May 2011, and July 2014.  As this and other medical evidence supports a finding of a current major depressive disorder, the question that thus remains is the relationship, if any, between current major depressive disorder and either service or a service-connected disability.

Service treatment records reflect no documented complaints, findings, or diagnosis pertaining to depression. However, the Veteran has asserted that her depression began in the military when she was sexualy abused by a senior officer.  Additionally, lay statements submitted from the Veteran's friend and mother indicate that, when the Veteran returned from service, she was isolated, withdrawn, and a completely different person.  The Veteran is competent to report her own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Veteran's assertions that she experienced depression in service appear to be credible and consistent with circumstances at that time, notwithstanding the fact that there is no documented evidence of in-service depression.  Moreover, her report her report of a continuity of symptomatology suggests a link between her current major depressive disorder and service.  See Duenas v. Principi, 18 Vet. App. 512   (2004).  The Board also notes review of the treatment records reveals that the Veteran received treatment from VA providers for depression since at least May 2005.  The treatment records further reflect that the Veteran self-medicated with alcohol and marijuana prior to seeking mental health treatmet.

Significantly, moreover, the only medical opinion to directly address the question of whether there exists a medical nexus between current major depressive disorder and the Veteran's service is supportive of the claim.  Following examination of the Veteran and consideration of her documented history and assertions, the January 2017 licensed psychologist opined that the Veteran's major depressive disorder more likely than not began in military service, and has continued uninterrupted to the present.  Although the opinion appears to be based, in part, on the Veteran's reported history of experiencing symptoms of depression in and since service, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

As indicated above, however, the Board deems the Veteran's assertions as to experiencing in- and post-service depression to be credible.  The Board notes that the opinion of the January 2017 examiner on the matter of direct service connection is not contradicted by any other medical evidence or opinion, and that that VA adjudicators are not permitted to substitute their own judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Moreover, VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  See Compare Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56. 

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for major depressive disorder is warranted.

As a final point, the Board notes that the Veteran's claim for service connection had previously been adjudicated on a secondary basis by the RO.  However, in light of the Board's decision to award service connection for major depressive disorder as directly related to service, discussion of any other theory of entitlement is unnecessary.

B.  Back disorder

The Veteran claims that her back disorder is secondary to her service-connected ganglion cyst of the right foot.  The Veteran has not contended, and the evidence does not establish, or even suggest, that the claimed back disorder had its onset during service or within the first post-service year.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection will not be addressed herein.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

As noted, to service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of Wallin element (1), the currently claimed disorder, is established, as shown by VA examination reports and VA medical records, including x-ray evidence of degenerative joint disease of the lumbar spine with right lower extremity radiculopathy.  With regard to Wallin element (2), service connection is in effect for ganglion cyst of the right foot.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on the medical nexus requirement, the Board finds that service connection for degenerative joint disease of the lumbar spine with right lower extremity radiculopathy, as secondary to service-connected ganglion cyst of the right foot, is warranted.

In this case, the record contains two opinions which indicate that the degenerative joint disease of the lumbar spine is related to service-connected ganglion cyst of the right foot.  An August 2015 letter from a VA nurse practitioner stated that, over the past 20 years, gait abnormalities have contributed to musculoskeletal damage, essentially rendering loss of the Veteran's right lower extremity, propulsed lumbar disc disease from compensatory gait behavior and arthritis.  The VA nurse practitioner further stated that the purpose of this letter was to support the Veteran's claim of symptoms secondary to peroneal nerve damage, such as disuse of her right leg, peripheral neuropathy, rectal pain/neuropathy, musculoskeletal damage, and pain related to such damage. 

Additionally, a September 2016 opinion from a private physician opined that the Veteran's bad gait caused by her service-connected ganglion cyst of right foot more likely than not aided in the development of and permanently aggravated her back problems.  The physician based his opinion on the Veteran's complete claims file, interview of the Veteran, and review of medical literature. 

When considering the medical opinion evidence, and given the lack of negative evidence to the contrary, the Board finds that there is at least a reasonable doubt as to whether the Veteran's lumbar spine degenerative joint disease was caused or aggravated by her bad gait resulting from her service-connected ganglion cyst of the right foot.  In so finding, the Board acknowledges the May 2015 VA opinion regarding service connection for lumbar spine degenerative joint disease on a direct basis; however, as noted above, the Veteran has not claimed direct service connection.

Accordingly, an award of service connection for back disorder, diagnosed as lumbar spine degenerative joint disease, as secondary to the service-connected ganglion cyst of the right foot, is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310.

C.  Sciatic nerve condition and L4-L5 lumbar nerve pain

The Veteran also claims entitlement to service connection for sciatic nerve condition and L4-L5 lumbar nerve pain, as secondary to her back condition.  By the Board's decision, the Veteran is now service-connected for degenerative joint disease of the lumbar spine.

On May 2015 VA spine examination, the VA examiner right lower extremity radiculopathy, involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve). The examiner further found that the left lower extremity was not affected by radiculopathy. As such, the Board finds that the presence of Wallin element (1), the currently claimed disorder, is established.  

With regard to Wallin element (2), service connection is in effect for degenerative joint disease of the lumbar spine, per the Board's decision herein.  Additionally, the May 2015 VA examiner opined that "the Veteran's radiculopathy is directly related to the back pain."  Notably, there is no contrary medical opinion of record.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for right lower extremity radiculopathy is warranted.  Therefore, service connection for right lower extremity radiculopathy as secondary to degenerative joint disease of the lumbar spine, is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder is granted.

Service connection for degenerative joint disease of the lumbar spine is granted.

Service connection for right lower extremity radiculopathy is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  These provisions include enhanced duties to notify and assist claimants for VA benefits. 

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all action needed to fairly adjudicate the claims on appeal has not been accomplished. 

Initially, the Board notes that, although the record contains duty to assist letters pertaining to the Veteran's claims for increased rating and TDIU, it does not include correspondence that specifically addresses the VCAA's  duties to notify and assist-specific to any of the claims for service connection, as imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  Moreover, there is no correspondence that addresses the Veteran's claims for secondary service connection or for service connection for PTSD.  The Board notes that, where a stressor involves a personal assault, VA has additional notice and development duties; in particular, notifying a claimant that records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources could help substantiate the claim.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304 (f)(5) (2016).  In the present case, therefore, the RO should issue the Veteran a duty to assist letter that specifically addresses a claim of service connection for PTSD, to include that claimed due to personal assault/military sexual trauma.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, a remand of the claims for service connection for full compliance with the VCAA's notice requirements is warranted.

The Board also finds that that the evidence currently of record is inadequate to resolve the claims, and that further medical development of each claim is warranted.   See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
With regard to the claims for increased ratings for service-connected  right foot disabilities-a rating in excess of 10 percent for ganglion cyst, and a rating in excess of 20 percent for peroneal nerve entrapment-the Veteran asserts that higher ratings are warranted.  Moreover, she asserts that she has several other issues with the right foot, including arthritis, which result in an overall higher functional impairment of the right foot.  See, e.g., August 2015 lay statement.  The Veteran was afforded a VA scars/disfigurement disability benefits questionnaire in May 2015.  However, the Veteran has not been afforded a VA examination which addresses her peroneal nerve entrapment or other d right foot issues, including arthritis.  Consequently, the Board finds that a VA foot examination which addresses the  identity and severity of all residuals of the Veteran's in-service ganglion cyst and removal thereof, is necessary.  

Regarding the claim for service connection for left foot condition, service treatment records document a complaint of left foot pain in January 1989.  At that time, the examiner assessed tenia pedis (Athlete's Foot) or cellulitis infection.  Post-service, a January 2011 mental health note indicated that the Veteran took medication for foot fungus.  A September 2014 VA podiatry note indicates that the Veteran had diffuse plantar xerosis of the bilateral feet.  As the evidence of record indicates a current disability that may be associated with service, but the record does not contain sufficient medical evidence to decide the claim, the Board finds that a VA medical examination is necessary.  





Regarding the Veteran's claim for service connection for PTSD due to military sexual trauma (MST),the Veteran reported that she was raped by a superior officer in February 1996, and reported that her fear and denial prevented her from reporting to her chain of command or to military police.  See, e.g., December 2005 statement.  Service treatment records do not reflect complaints of, or treatment for, a psychiatric disorder.  However, the Veteran was seen on several occasions for complaints of missed menses, which usually occurred under periods of stress.  Post-service treatment records reflect ongoing VA treatment for diagnoses of PTSD and MST since May 2005.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) medical evidence of a link between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f) (2016).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277   (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 


Regarding the issue of entitlement to service connection for high blood pressure, VA treatment records reveal that the Veteran is diagnosed with hypertension. Additionally, although the Veteran's service treatment records do not indicate that the Veteran received any treatment for high blood pressure during service, her July 1997 separation examination notes systolic blood pressure of 125 and diastolic blood pressure of 83.

"Hypertension" refers to persistently high arterial blood pressure; medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, "hypertension" is defined diastolic blood pressure is predominantly 90 mm Hg or greater while "isolated systolic hypertension" is defined as systolic blood pressure that is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Here, the Veteran's service treatment records reveal elevated blood pressure prior to separation, and the Veteran's post-service treatment records indicate that she is currently diagnosed with hypertension.  As the evidence of record indicates a current disability that may be associated with service but the record does not contain sufficient medical evidence to decide the claim, the Board finds that a VA medical examination is necessary.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. at 83.

With regard to service connection for menstrual condition, a March 2014 emergency department record indicates that the Veteran was seen for lower abdominal pain, and a CT scan showed a left-sided ovarian cyst and diverticulosis.  Service treatment records reflect that, in May 1995, the Veteran complained of premenstrual bloating and cramping.  She reported that menses were typically irregular.  A pap smear revealed acute inflammation and bacterial vaginosis.  In June 1996, the Veteran complained of lower abdominal pain and lower back pain for 6 to 7 months.  In November 1996, the Veteran again complained of lower abdominal pain and irregular periods.  Her cramping had been slightly longer/heavier than previously.  In September 1997, the Veteran complained of vomiting and minor cramps.

Again, the evidence of record indicates a current disability may be associated with service; however, the record does not contain sufficient medical evidence to decide the claim.  Thus, the Board finds that a VA medical examination is necessary to determine the etiology of the Veteran's claimed menstrual condition.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. at 83.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.


Furthermore, egarding the Veteran's claim for a TDIU, as the RO's adjudication of the claims for increased rating and service connection, as well as its adjudication of the ratings assigned to the claims granted herein may bear on the manner in which the TDU claim is considered, Board consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature.  Thus, as the issue of TDIU is inextricably intertwined with the remanded claims on appeal, the Board will defer TDIU adjudication until the remaining claims are resolved.See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

 Therefore, on remand, the RO should rate the veteran's service-connected major depressive disorder, degenerative joint disease of the lumbar spine, and right lower extremity radiculopathy, and reconsider the remanded claims for service connection and increased rating, before reconsidering the Veteran's claim for a TDIU.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.  Specifically, the AOJ should obtain all VA treatment records dated since March 2015, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claims should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.






Accordingly, these matters are hereby  REMANDED for the following action:

§ 3

1.  



 Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

In the letter, provide the Veteran with appropriate notice pertaining to what is needed to substatiante her service connection claims for: left foot condition, high blood pressure, menstrual condition, sleep apnea, , and PTSD.  This letter must include notice consistent with 38 C.F.R. § 3.304 (f)(5) (2016) related to in-service personal assaults.

Clearly explain to the Veteran that he shas a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA podiatry examination with an appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

(a) With regard to the right foot, the examiner should identify, and describe the extent, frequency and/or severity, of all current manifestations of each of  the Veteran's service-connected right foot disabilities, ganglion cyst removal and peroneal nerve entrapment)

With respect to any other diagnosed right foot impairment, to specifically include athritiis, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such impairment represents a progression of, or is medically related to, o the service-connected ganglion cyst and peroneal nerve entrapment of the right foot.

(b) With regard to the left foot, the examiner should identify any current left foot condition(s),  to include Athlete's Foot, curtently present or present at any point pertinent to the current appeal,  (even if now asymptomatic or resolved) .  

Then, with respect to each diagnosed foot disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service, or is otherwise medically related to an in-service injury or disease-to include documented tinea pedis and/or cellulitis infection.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions as to continuity of the Veteran's foot symptoms in and since service (which she is competent to assert).  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, to obtain information as to the nature and etiology of the Veteran's claimed PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychologist/psychiatrist prior to the completion of his or her report), and all clinical findings should reported in detail.

Following review of the claims file, the examiner should render the following opinions:

Whether the Veteran meets-or at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of military sexual trauma (MST).

If a diagnosis of PTSD resulting from the identified MST is deemed appropriate, the examiner must  fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the MST and the Veteran's symptoms.


In addressing the above, the xaminer must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, and all lay assertions, to include the Veteran's assertions and any lay statements submitted on her behalf.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, to obtain information as to the nature and etiology of the Veteran's claimed high blood pressure/hypertension.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individua,l and the examination report must reflect consideration od the Veteran's documented medical history and all lay assertions.   All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all diagnosed disability(ies) related to the Veteran's claimed high blood pressure, currently present or present any time shortly prior to, at the time of, or during the pendency of the Veteran's January 2015 claim.  

Then, for each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability had its onset during or was otherwise incurred in service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of the Veteran's claimed menstrual condition.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

The physician should indicate whether the Veteran has or had any diagnosed disability(ies) ies related to the claimed menstrual condition, currently present or present any time shortly prior to, at the time of, or during the pendency of the Veteran's January 2015 claim.  

If so, the e examiner should render an opinion,  consistent with the record and sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability had its onset during or is otherwise medically related to service.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, including documented evidence od in-service complaints of cramping, irregular menses, and diagnoses of inflammation and bacterial vaginosis.  The examiner is also directed to consider and discuss all lay assertions as the nature, onset and  continuity of the Veteran's menstrual symptoms in and since service (which she is competent to assert).  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

12.  If any benefit(s) sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Thr AOJ is reminded that this appeal has been advanced on the 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


